United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
L.F., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Indianapolis, IN, Employer
__________________________________________
Appearances:
Kelley Craig, Esq., for the appellant1
Office of Solicitor, for the Director

)
)
)
)
)
)
)
)

Docket No. 20-1047
Issued: July 13, 2021

Case Submitted on the Record

ORDER REMANDING CASE
Before:
ALEC J. KOROMILAS, Chief Judge
JANICE B. ASKIN, Judge
PATRICIA H. FITZGERALD, Alternate Judge

On April 17, 2020 appellant, through counsel, filed a timely appeal from an October 25,
2019 merit decision of the Office of Workers’ Compensation Programs (OWCP). The Clerk of
the Appellate Boards docketed the appeal as No. 20-1047.
On June 20, 2016 appellant, then a 56-year-old mail processing clerk, filed an occupational
disease claim (Form CA-2) alleging that on or before December 1, 2012, she sustained cervical
spine and bilateral shoulder conditions due to factors of her federal employment, including casing
mail.2 In an attached statement, she attributed her conditions to her job duties from December 1,
2012 onward while working in a modified-duty position offered to accommodate accepted bilateral
upper extremity conditions, OWCP File No. xxxxxx811.3 Appellant noted that she first became

1

In all cases in which a representative has been authorized in a matter before the Board, no claim for a fee for legal
or other service performed on appeal before the Board is valid unless approved by the Board. 20 C.F.R. § 501.9(e).
No contract for a stipulated fee or on a contingent fee basis will be approved by the Board. Id. An attorney or
representative’s collection of a fee without the Board’s approval may constitute a misdemeanor, subject to fine or
imprisonment for up to one year or both. Id.; see also 18 U.S.C. § 292. Demands for payment of fees to a
representative, prior to approval by the Board, may be reported to appropriate authorities for investigation.
2
3

OWCP assigned the present claim File No. xxxxxx165.

OWCP File No. xxxxxx811 was accepted for bilateral carpal tunnel syndrome and bilateral cubital tunnel
syndrome.

aware of her claimed conditions and their relation to her federal employment on
December 1, 2012.
By decision dated October 19, 2016, OWCP denied the claim, finding that the medical
evidence of record was insufficient to establish causal relationship between the claimed conditions
and the accepted employment factors.
Appellant submitted a series of requests for reconsideration. By decisions dated January 4,
March 31, and July 12 2017, December 13, 2018, and October 25, 2019, OWCP denied
modification in each instance. The Board has duly considered the matter and concludes that this
case is not in posture for decision. OWCP’s procedures provide that cases should be
administratively combined when correct adjudication of the issues depends on frequent crossreferencing between files or when two or more injuries occur to the same part of the body. 4 For
example, if a new injury is reported for an employee who previously filed an injury claim for a
similar condition or a condition relating to the same part of the body, or when two or more separate
injuries have occurred on the same date, doubling is required.5 Herein, appellant has a prior
accepted occupational disease claim for bilateral carpal tunnel syndrome and bilateral cubital
tunnel syndrome caused by employment factors on or before January 1, 2002, assigned OWCP
File No. xxxxxx811. Appellant then filed an occupational disease claim for head, cervical spine,
and bilateral shoulder conditions sustained on and after December 1, 2012 in the rehabilitation
position offered her under OWCP File No. xxxxxx811, which is the claim presently before the
Board assigned OWCP File No. xxxxxx165.
For a full and fair adjudication, the Board finds that the case must be returned to OWCP to
administratively combine the current case record with OWCP File No. xxxxxx811, so it can
properly determine whether appellant has met her burden of proof to establish a medical condition
causally related to the accepted employment factors in the present claim. Following this and other
such further development as OWCP deems necessary, it shall issue a de novo decision.
Accordingly,

4

Federal (FECA) Procedure Manual, Part 2 -- Claims, File Maintenance and Management, Chapter 2.400.8(c)
(February 2000).
5

Id., W.H., Docket No. 20-0986 (issued April 27, 2021); L.H., Docket No. 18-1777 (issued July 2, 2019).

2

IT IS HEREBY ORDERED THAT the October 25, 2019 decision of the Office of
Workers’ Compensation Programs is set aside and the case is remanded for further proceedings
consistent with this order of the Board.
Issued: July 13, 2021
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Janice B. Askin, Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Alternate Judge
Employees’ Compensation Appeals Board

3

